Citation Nr: 1032995	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The appellant maintains that her spouse, who died in October 1990 
(hereafter "decedent"), had recognized service with the United 
States Armed Forces during World War II.  She contends that she 
is legally eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant
provided testimony at a July 2009 Board personal hearing before 
the undersigned in Manila, Republic of the Philippines.  The 
Board remanded this case in December 2009 for further 
development.

The Board notes that the appellant recently signed a VA Form 21-
22a, Appointment of Individual as Claimant's Representative, in 
favor of an individual associated with the Philippine Veterans 
Legion.  The Philippine Veterans Legion is not a Veterans Service 
Organization accredited by VA to represent claimants; therefore, 
this organization may not represent the appellant in this appeal.  
It is unclear whether the individual associated with that 
organization is accredited in his or her own right to act as an 
agent, as that person's name is not legibly written.  If the 
appellant wishes to appoint a representative in connection with 
this appeal, she should contact the RO in Manila for a list of 
accredited representatives, or otherwise sign a new VA Form 21-
22a in favor of an accredited representative.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The decedent apparently served as a civilian employee from 
November 1945 to September 1948.  Personnel records for him on 
file show he served as a "checker" with units including the 
Philippine Base Service Command, the 52d Transportation Medium 
Port Philippines Command, and United States Army Forces, Western 
Pacific.  The appellant contends that serving as a civilian in 
support of those who served with the U.S. Armed Forces entitles 
one to VA benefits.

The appellant also appears to maintain, however, that the 
decedent served as a Guerilla.  She has submitted identity cards 
purporting to show he was a member of the Luzon Guerilla Force.  
In February 2010, she alleged that he was discharged from 
Guerilla service in September 1945, which would be prior to his 
civilian duties as a checker.

In November 2007 and January 2008, the National Personnel Records 
Center (NPRC) certified that the decedent had no service as a 
member of the Philippine Commonwealth Army, including the 
Recognized Guerrillas, in the service of the U.S. Armed Forces.

In July 2008, and apparently in response to a request by the 
appellant's daughter, the NPRC noted that, as regarding any 
civilian service of the decedent, a different branch of the NPRC 
had responsibility for maintaining any such records.

The Board remanded the case in December 2009 for the RO to 
contact the service department again, in order to have the 
service department review documents including an October 2007 
joint affidavit swearing that the decedent's date of birth had 
been incorrectly recorded, and photocopies of identification 
cards for the decedent showing a particular date of birth.

In January 2010, the NPRC responded to VA's request for 
additional verification by noting that it had already informed 
the decedent's kin in July 2008 that the decedent may have served 
in a civilian capacity.  The NPRC again noted that there was a 
separate branch of the NPRC which maintained records of civilian 
employment, and suggested that VA contact that branch instead.

The Board's December 2009 remand instructions have not been 
complied with.  The Board instructed the RO to make a new request 
for verification of the decedent's service through the NPRC.  In 
its response, the NPRC did not, as believed by the RO, impliedly 
make a determination that the decedent had no recognized service.  
Rather, the NPRC mistakenly concluded that VA was only inquiring 
as to the decedent's civilian records.  As the NPRC did not 
address whether, in light of the documents provided by the RO in 
compliance with the Board's remand, there was information showing 
that the decedent had the requisite service to entitle the 
appellant to VA death benefits, the Board must remand the case 
again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the NPRC and make a new request 
for verification of the decedent's service.  
The NPRC should be provided with copies of 
all relevant evidence (including lay and 
documentary evidence) regarding the 
decedent's claimed service.  The evidence 
to be submitted to the NPRC should include 
the following: (1) an October 2007 joint 
affidavit swearing that the decedent's date 
of birth had been incorrectly recorded, and 
that his correct date of birth was May 10, 
1910, as opposed to May 15, 1910; (2) 
photocopies of identification cards which 
show a May 10, 1910 date of birth for the 
decedent.

2.  After receipt of NPRC's reply, review 
the response to ensure it is in compliance 
with the Board's remand instructions.  
Then, and after any other development 
indicated by the state of the record 
(including the translation of any foreign 
language documents into English), 
readjudicate the issue of legal entitlement 
to VA death benefits.  If the benefit 
sought remains denied, the appellant should 
be provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

